
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 62
        [R01-OAR-2005-ME-0005; FRL-7956-5]
        Approval and Promulgation of State Plans for Designated Facilities and Pollutants: Maine; Negative Declaration
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA proposes to approve the sections 111(d) and 129 negative declaration submitted by the Maine Department of Environmental Protection (MEDEP) on May 2, 2005. This negative declaration adequately certifies that there are no existing hospital/medical/infectious waste incinerators (HMIWIs) located within the boundaries of the state of Maine.
        
        
          DATES:
          EPA must receive comments in writing by September 19, 2005.
        
        
          ADDRESSES:
          Submit your comments, identified by Regional Material in EDocket (RME) ID Number R01-OAR-2005-ME-0005 by one of the following methods:
          1. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          2. Agency Web site: http://docket.epa.gov/rmepub/. Regional Material in EDocket (RME), EPA's electronic public docket and comment system, is EPA's preferred method for receiving comments. Once in the system, select “quick search,” then key in the appropriate RME Docket identification number. Follow the on-line instructions for submitting comments.
          3. E-mail: brown.dan@epa.gov.
          4. Fax: (617) 918-0048.
          5. Mail: “RME ID Number R01-OAR-2005-ME-0005”, Daniel Brown, Chief, Air Permits, Toxics & Indoor Programs Unit, Office of Ecosystem Protection, U.S. EPA, One Congress Street, Suite 1100 (CAP), Boston, Massachusetts 02114-2023.
          6. Hand Delivery or Courier. Deliver your comments to: Daniel Brown, Chief, Air Permits, Toxics & Indoor Programs Unit, Office of Ecosystem Protection, U.S. EPA, One Congress Street, Suite 1100 (CAP), Boston, Massachusetts 02114-2023. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8:30 to 4:30 excluding federal holidays.
          

          Please see the direct final rule which is located in the Rules Section of this Federal Register for detailed instructions on how to submit comments.
          
          Copies of documents relating to this proposed rule are available for public inspection during normal business hours at the following locations. The interested persons wanting to examine these documents should make an appointment with the appropriate office at least 24 hours before the day of the visit.
          Environmental Protection Agency, Air Permits, Toxics & Indoor Programs Unit, Office of Ecosystem Protection, Suite 1100 (CAP), One Congress Street, Boston, Massachusetts 02114-2023.
          Maine Department of Environmental Protection, Bureau of Air Quality, 17 State House Station, Augusta, Maine 04333-0017, (207) 287-2437.
        
        
          FOR FURTHER INFORMATION CONTACT:

          John Courcier, Office of Ecosystem Protection (CAP), EPA-New England, Region 1, Boston, Massachusetts 02203, telephone number (617) 918-1659, fax number (617) 918-0659, email courcier.john@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules Section of this Federal Register, EPA is approving the Maine Negative Declaration submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment.

        For additional information, see the direct final rule which is located in the Rules Section of this Federal Register.
        
          Dated: August 11, 2005.
          Ira W. Leighton,
          Acting Regional Administrator, EPA New England.
        
      
      [FR Doc. 05-16483 Filed 8-18-05; 8:45 am]
      BILLING CODE 6560-50-P
    
  